DETAILED ACTION
Remarks
This present application was filed on 17 July 2020 and claims priority to IN201911053188 filed in India on 20 December 2019. 
Claims 1-20 are pending. Claims 1, 11 and 20 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
6.	The disclosure is objected to because of the following informalities: it uses the trademark JAVASCRIPT at paragraph [0037] without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
The drawings filed 17 July 2020 are objected to for the following informalities: The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 900. Figure 9 appears to include reference character 100 instead, which is assumed to be typographical error.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “analyzing the obtained RPA workflow using a workflow analyzer module to provide an analyzed RPA workflow…” in claim 1;
The “wherein the workflow analyzer module uses a machine learning model to predict…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim refers to “the” trained machine learning model, at line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the” trained machine learning model will be interpreted as referring to the previously recited machine learning model and additionally requiring that the model be trained.
As to claim 9, the claim refers to “the” set of rules. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. Note that a “set of rules” is recited by claim 8 but claim 9 recites dependence from 7, not 8. For the purposes of examination, claim 9 will be interpreted as dependent on claim 8 instead of claim 7.
As to claim 14, the claim includes the same indefinite language as claim 4 and is rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 11 and 20 are compared to claims 4 and 14 (dependent on claims 1 and 11) of co-pending application No. 17/082,561 in the following table:
Instant Application
App. No. 17/082,561
Claim 1 – a computer-implemented method for analyzing a robotic process automation (RPA) workflow, comprising: 


obtaining the RPA workflow; 


analyzing the obtained RPA workflow using a workflow analyzer module to provide an analyzed RPA workflow, wherein the workflow analyzer module uses a machine learning (ML) model to predict at least one flaw in the obtained RPA workflow; and 


performing a correcting activity for the analyzed RPA workflow based on the predicted at least one flaw.  

Claim 1 – A computer-implemented method for analyzing workflow of test automation associated with a robotic process automation (RPA) application, the method comprising:

receiving the workflow of the test automation associated with the RPA application; 

Claim 4 -- …predicting, via the AI model, one or more flaws in the workflow of the test automation...





Claim 4 -- …modifying, via the AI model, the workflow of the test automation to remove the one or more flaws.


Claim 11 – a system for analyzing a robotic process automation (RPA) workflow, the system comprising:


a memory configured to store computer-executable instructions; and 

one or more processors configured to execute the instructions to: 

obtain the RPA workflow; 


analyze the obtained RPA workflow using a workflow analyzer module to provide an analyzed RPA workflow, wherein the workflow analyzer module uses a machine learning (ML) model to 

performing a correcting activity for the analyzed RPA workflow based on the predicted at least one flaw.
Claim 11 -- a system for analyzing workflow of test automation associated with a robotic process automation (RPA) application, the method comprising: 

a memory configured to store instructions; and 


at least one processor, wherein the instructions are configured to cause the at least one processor to: 

receive the workflow of the test automation associated with the RPA application…

Claim 14 -- …predict, via the AI model, one or more flaws in the workflow of the test automation based on the determined one or more metrics…





Claim 14 -- …modify, via the AI model, the workflow of the test automation to remove the one or more flaws.

Claim 20 – a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for analyzing a robotic process automation (RPA) workflow, the operations comprising: 



obtaining, the RPA workflow; a


analyzing the obtained RPA workflow using a workflow analyzer module to provide an analyzed RPA workflow, wherein the workflow analyzer module uses a machine learning (ML) model to predict at least one flaw in the obtained RPA workflow; and 

performing a correcting activity for the analyzed RPA workflow based on the predicted at least one flaw.

Claim 11 -- a system for analyzing workflow of test automation associated with a robotic process automation (RPA) application, the method comprising: 

a memory configured to store instructions; and 

at least one processor, wherein the instructions are configured to cause the at least one processor to: 


receive the workflow of the test automation associated with the RPA application…

Claim 14 -- …predict, via the AI model, one or more flaws in the workflow of the test automation based on the determined one or more metrics…




Claim 14 -- …modify, via the AI model, the workflow of the test automation to remove the one or more flaws.




It is also noted that the present application and the copending claims share the same assignee (UIPath, Inc) and have common inventors (inventors M, Iyer and Iyer).

Claims 1, 2, 4-6, 10-12, 14-16 and 20 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 14 of App. No. 17/082,561 in view of Smith et al. (US 20200097389) (art made of record – hereinafter Smith). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct for the following reasons.

As to claims, 1, 11 and 20, copending claims 4 and 14 disclose various features of instant claims 1, 11 and 20 as noted in the above table. Note that the memory of the copending claim is construed as a non-transitory computer readable medium. Thus, the copending claims disclose every feature the instant claims except a machine learning model.  
However, in an analogous art, Smith discloses such a model as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claims to a machine learning model. The copending claims suggest as much because they disclose an artificial intelligence model, and a machine learning model is a type of artificial intelligence model. A machine learning model would also provide the advantages of a means of learning from edits made by programmers and a better tool for helping programmers eliminate errors in their workflows. (See Smith, abstract, par. [0003]).

	As to claims 2, 4-6, 10, 12 and 14-16, the copending claims disclose RPA workflow(s) (see above) but not disclose the additional features of these claims. However, Smith does, as noted in the § 103 rejections below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of the copending claims be incorporating the additional features of claims 2, 4-6, 10, 12 and 14-16 taught by Smith, as Smith would provide the advantage of a better tool for helping programmers eliminate errors in their workflows. (See Smith, abstract, par. [0003]).

Claims 3 and 13 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 14 of App. No. 17/082,561 in view of Smith (US 20200097389) in further view of Anonymous, “Comparing Different Versions of a Workflow or Task UI” (art of record – hereinafter Oracle). 

As to claims 3 and 13, the copending claims in view of Smith discloses the RPA workflow (see rejection of claim 1 above) but does not disclose the additional features of these claims.
However, Oracle does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art to modify the copending claims in view of Smith by obtaining a first and second workflow, comparing them and generating a comparison widow to output a result of the comparison, as taught by Oracle, as 

Claims 7 and 17 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 14 of App. No. 17/082,561 in view of Smith (US 20200097389) in further view of Guo et al. (US 2019/0171940) (art made of record – hereinafter Guo).

As to claims 7 and 17, the copending claims in view of Smith does not explicitly disclose the features of these claims.
However, Guo does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model and training data of the copending claims in view of Smith, such that it is self-trained using the training data, as taught by Guo. Smith suggests the combination because Smith discloses an artificial neural network machine learning model and Guo discloses that artificial neural networks can be self-trained. Modifying the neural network of Smith to be self trained would also avoid the need for some other entity to adjust it for processing new inputs. (See Smith, par. [0033], Guo, par. [0023]).

Claims 8, 9, 18 and 19 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 14 of App. No. 17/082,561 in view of Smith (US 20200097389) in further view of Kolawa et al. (US 7,900,193) (art made of record – hereinafter Kolawa).

As to claims 8, 9, 18 and 19, the copending claims in view of Smith discloses the RPA workflow (see above) but does not explicitly disclose the additional features of these claims.
However, Kolawa does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of the copending claims, by extracting custom rules from a rule module and executing rules for the workflow to validate it, as taught by Kolawa, as Kolawa would provide the advantage of a means of efficiently detecting defects in the workflow. (See Kolawa, col. 2 ll. 18-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly et al. (US 2008/0133210) (art of record – hereinafter Chagoly).

As to claim 1 Smith discloses a computer-implemented method for analyzing a workflow, comprising: 
analyzing the obtained workflow using a workflow analyzer module to provide an analyzed workflow, (e.g., Smith, par. [0055]: in step 601, a code portion is received. The code portion may comprise a few lines of code, a class or method definition, an entire project of files 
wherein the workflow analyzer module uses a machine learning (ML) model (see immediately above) to predict at least one flaw in the obtained workflow; (e.g., Smith, par. [0055]: one or more errors may be predicted. Error prediction system 344 may also predict a location in the code that is causing the error)
performing a correcting activity for the analyzed workflow based on the predicted at least one flaw (e.g., Smith, par. [0064]: code sample and error information are input to a machine learning model trained to output a prediction for how to fix the error).
Smith does not explicitly disclose a robotic process automation (RPA) workflow; obtaining the RPA workflow; and the RPA workflow.
However, in analogous art, Chagoly discloses:
a robotic process automation (RPA) workflow (e.g., Chagoly, par. [0035]: A robotic test script is a script that is used to perform an automated business task in a workflow. Robotic test script 310 may be generated using any robotic test software that allows one to record a user’s interactions with an application that performs a particular business task. For instance, if use wants to test an online banking application. The robotic test software will record all of the user’s interactions with the banking system)
obtaining the RPA workflow; (see immediately above) and
the RPA workflow (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow analysis and correction of Smith, by incorporating the RPA workflows taught by Chagoly, as Chagoly would provide the advantage of a means of automatically interacting with an application. (See Chagoly, pars. [0035-0036]). Note too that the combination would provide the advantage of a means of predicting errors in RPA workflows. (See Smith, par. [0049], abstract).

As to claim 2, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), Smith further discloses further comprising:
 determining one or more metrics associated with the analyzed workflow; (e.g., Smith, par. [0055]: in step 602, the code is pre-processed to extract features for prediction. The code portion may be translated into a graph structure. Examples of graph structures include a data flow diagram. The graph structure and its features may be used as features for prediction. The prediction may be generated by inputting the features extracted in step 602 into one or more machine learning models. The models may be trained using training examples. At least a portion of the examples may be generated by a system such as training data generator 352. The error with the highest likelihood [metric] may be used as the prediction, or all error types with likelihood [metric] above a threshold value may be returned)
comparing each of the one or more metrics with a corresponding predetermined threshold for each metric; (see immediately above) and 
performing the corrective activity for the analyzed workflow based on the comparison. (e.g., Smith, par. [0064]: error information may comprise the one or more error 
	Smith does not explicitly discloses the RPA workflow.
	However, Chagoly does, as set forth above with respect to claim 1and it would have been obvious to modify Smith with Chagoly as further set forth above.

As to claim 4, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), Smith further discloses:
wherein the analyzing of the obtained workflow further comprises: providing the obtained workflow to a machine learning module, (e.g., Smith, par. [0055]: in step 602, the code is pre-processed to extract features for prediction. The code portion may be translated into a graph structure. Examples of graph structures include a data flow diagram. The graph structure and its features may be used as features for prediction. The prediction may be generated by inputting the features extracted in step 602 into one or more machine learning models
wherein the machine learning module comprises the trained machine learning model; (e.g., Smith, par. [0055]: the models may be trained using training examples) and
analyzing the obtained workflow using the trained machine learning model (see above)
	Smith does not explicitly discloses the RPA workflow.
	However, Chagoly does, as set forth above with respect to claim 1 and it would have been obvious to modify Smith with Chagoly as further set forth above.

As to claim 5, Smith/Chagoly discloses the method of claim 4 (see rejection of claim 4 above), Smith further discloses:
wherein the machine learning model is pre-trained using training data to provide the trained machine learning model, (e.g., Smith, par. [0055]: the models may be trained using a plurality of training examples comprising code [workflow(s)] labeled with an actual result of an error type or not error; par. [0049]: embodiments may operate on any kind of source code including scripting languages) and 
the training data comprises at least one of: standard workflows, errors in workflows, and standard robotic enterprise framework documents (see immediately above).
Smith does not explicitly discloses RPA workflows.
However, Chagoly does, as set forth above with respect to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code training examples comprising workflows and errors in workflows taught by Smith, by incorporating RPA workflows taught by Chagoly, as Chagoly would provide the advantage of a means of automatically interacting with an application in order to test it (see Chagoly, pars. [0035-0036]) and the combination would provide the advantage of a means of predicting errors in RPA worflows. (See Smith, par. [0049], abstract).

As to claim 6, Smith/Chagoly discloses the method of claim 5 (see rejection of claim 5 above) Smith further discloses:
 wherein the machine learning model comprises a Recurrent Neural Network (RNN) model (e.g., Smith, par. [0039]: a recurrent neural network (RNN) may be used in some embodiments).

As to claim 10, Smith/Chagoly the method of claim 1 (see rejection of claim 1 above), Smith further discloses wherein the performing of the corrective activity comprises performing at least one corrective activity selected from a group comprising of:
 generating a report about one or metrics associated with the analyzed RPA workflow, 
generating a warning message associated with the analyzed RPA workflow, 
outputting an activity number associated with an erroneous activity of the analyzed RPA workflow, and
 providing a suggestion to modify the analyzed workflow (e.g., Smith, suggested fix container 1016 may display a list of suggested change sequences to the code [workflow, see above] which may remove the error).
Smith does not explicitly disclose the RPA workflow.
However, Chagoly does, as set forth above with respect to claim 1 and it would have been obvious to modify Smith with Chagoly as further set forth above.

	As to claim 11, it is a system claim having limitations substantially similar to those of claim 1. Accordingly, the claim is rejected for substantially the same reasons. Further limitations, disclosed by Smith, include:
a memory configured to store computer-executable instructions; (e.g., Smith, par. [0081]) and 
one or more processors configured to execute the instructions (e.g., Smith, par. [0079]) to: (see rejection of claim 11).

As to claim 12, it is a system claim having limitations substantially similar to those of claim 2. Accordingly, the claim is rejected for substantially the same reasons. 

As to claim 14, it is a system claim having limitations substantially similar to those of claim 4. Accordingly, the claim is rejected for substantially the same reasons. 

As to claim 15, it is a system claim having limitations substantially similar to those of claim 5. Accordingly, the claim is rejected for substantially the same reasons. 

As to claim 16, it is a system claim having limitations substantially similar to those of claim 6. Accordingly, the claim is rejected for substantially the same reasons. 

	As to claim 20, it is a system claim having limitations substantially similar to those of claim 1. Accordingly, the claim is rejected for substantially the same reasons. Further limitations, disclosed by Smith, include:
a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations (e.g., Smith, Fig. 11, pars. [0078-079]) for (see rejection of claim 1 above).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in further view of Oracle (“Comparing Different Versions of a Workflow or Task UI”).

As to claim 3, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), and further discloses RPA workflow (see rejection of claim 1 above) but does not explicitly disclose wherein the analyzing of the obtained RPA workflow further comprises: obtaining a second RPA workflow; comparing the obtained RPA workflow and the second RPA workflow; and generating a comparison window to output a result of the comparison of the obtained RPA workflow and the second RPA workflow.
However, in analogous art, Oracle discloses:
 wherein the analyzing of the obtained workflow further comprises: 
obtaining a second workflow; (e.g., Oracle, p. 1 step 3: choose 2 versions of the same workflow process) 
comparing the obtained workflow and the second workflow; (e.g., Oracle, p. 1 par. 1: Siebel Tools allows you to compare two different versions of the same workflow process) and 
generating a comparison window to output a result of the comparison of the obtained workflow and the second workflow (e.g., Oracle, p. 1 step 4: Siebel Tools displays each workflow process version in a separate window. It uses the following colors to indicate differences between these records).


As to claim 13, it is a system claim having limitations substantially similar to those of claim 3. Accordingly, the claim is rejected for substantially the same reasons. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in further view of Guo (US 2019/0171940).

As to claim 7, Smith/Chagoly discloses the method of claim 5 (see rejection of claim 5 above) but does not explicitly disclose wherein the machine learning model is self- trained using the training data.  
However, in analogous art, Guo discloses:
wherein the machine learning model is self- trained using the training data (e.g., Guo, par. [0023]: the training data can be data samples corresponding to known target results. The known inputs and outputs are fed into the artificial network, which process that data to train itself to resolve/compute results for additional sets of data, this time with new inputs and unknown results).


As to claim 17, it is a system claim having limitations substantially similar to those of claim 7. Accordingly, the claim is rejected for substantially the same reasons.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in further view of Kolawa (US 7,900,193). 

As to claim 8, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the RPA workflow (see rejection of claim 1 above) but does not explicitly disclose wherein the analyzing of the obtained RPA workflow further comprises: extracting a set of rules from a rule module; validating the obtained RPA workflow by executing each rule from the set of rules for the obtained RPA workflow; and providing the analyzed RPA workflow based on the validation.  
However, in an analogous art, Kolawa discloses
wherein the analyzing of the obtained workflow further comprises: 
extracting a set of rules from a rule module; (e.g., Kolawa, col. 9 ll. 22-26: the analyzer loads rules to be analyzed into a memory [wherever they are loaded from is a rule module]. The rules may be represented externally as XML, serialized JAVA classes, some binary format, or pieces of code stored in some library.
validating the obtained workflow by executing each rule from the set of rules for the obtained workflow; (e.g., Kolawa, col. 4 ll. 21-24: a default analyzing process uses rules from rule sets to recognize certain pattern in the flow graphs [workflow] which violate rules under enforcement [using/enforcing each rule being executing it]; col. 6 ll. 6-8: thus, to find out if the above security rule is complied with or violated, the analysis is performed from that point upwards) and 
providing the analyzed workflow based on the validation (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of Smith/Chagoly, by extracting rules from a rule module and executing rules for the workflow to validate it, as taught by Kolawa, as Kolawa would provide the advantage of a means of efficiently detecting defects in the workflow. (See Kolawa, col. 2 ll. 18-20).

As to claim 9, Smith/Chagoly/Kolawa discloses the method of claim 7 (interpreted as claim 8, see § 112 rejections above) but Smith/Chagoly does not explicitly disclose wherein the set of rules comprises one or more rules selected from at least a predefined rule and a custom rule.  
However, in an analogous art, Kolawa discloses:
wherein the set of rules comprises one or more rules selected from at least a predefined rule and a custom rule (e.g., Kolawa, col. 3 ll. 19-21: the method and system provide a mechanism to create custom rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of Smith/Chagoly, by extracting custom rules from a rule module and executing those rules for the workflow to validate it, as taught by Kolawa, as Kolawa would provide the advantage of a means of efficiently detecting defects in the workflow. (See Kolawa, col. 2 ll. 18-20).

As to claim 18, it is a system claim having limitations substantially similar to those of claim 8. Accordingly, the claim is rejected for substantially the same reasons.

As to claim 19, it is a system claim having limitations substantially similar to those of claim 9. Accordingly, the claim is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196